internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc psi plr-119126-00 date date number release date index number legend x a b d1 d2 n sb_se official dear this responds to your letter dated date and subsequent correspondence submitted on behalf of x requesting an extension of time for x to make an election under sec_754 of the internal_revenue_code facts according to the information submitted a a partner in x sold its n percent interest in x to b on d1 causing x to terminate under sec_708 x filed a tax_return for the short taxable_year ending d1 but failed to file an election under sec_754 plr-119126-00 law and analysis sec_754 provides that a partnership may elect to adjust the basis of partnership property in the case of a distribution_of_property or in the case of a transfer of a partnership_interest the election applies with respect to all distributions of property by the partnership and to all transfers of interests in the partnership during the taxable_year with respect to which such election is filed and all subsequent taxable years sec_1_754-1 of the income_tax regulations provides that an election under sec_754 is made in a written_statement filed with the partnership return for the taxable_year during which the distribution or transfer occurs for the election to be valid the return must be filed no later than the time prescribed for filing the return for the taxable_year including extensions under sec_301_9100-1 of the procedure and administration regulations the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election to include an election whose due_date is prescribed by a regulation published in the federal_register sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 conclusion in the present situation the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied as a result based solely on the facts submitted and the representations made x is granted an extension of time of sixty days following the date of this letter to make a sec_754 election for its taxable_year ending d1 the plr-119126-00 election should be made in a written_statement filed with the sb_se official for association with x’s d2 tax_return a copy of this letter should be attached to the statement filed with the sb_se official a copy of this letter is enclosed for that purpose except as specifically set forth above no opinion is expressed or implied as to the federal_income_tax consequences of the transactions described above under any other provision of the code specifically no opinion is expressed concerning whether x is a partnership for federal tax purposes this ruling is directed only to the taxpayer on whose behalf it was requested sec_6110 provides that it may not be used or cited as precedent under the power_of_attorney on file in this office we are sending a copy of this letter to your authorized representative enclosures copy of this letter copy for sec_6110 purposes sincerely yours paul f kugler associate chief_counsel passthroughs and special industries
